DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  CATHERINE HITZGES (CORMIER),
                           Appellant,

                                      v.

 BANK OF AMERICA, N.A., and BAC HOME LOANS SERVICING, L.P.,
      f/k/a COUNTRYWIDE HOME LOANS SERVICING, L.P.,
                          Appellees.

                               No. 4D17-3125

                               [April 18, 2018]


   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Senior Judge; L.T. Case
No. CACE10-018551.

   Catherine Hitzges (Cormier), Cooper City, for appellant.

  Adam M. Topel of Liebler Gonzalez & Portuondo, Miami, for appellee
Bank of America.

PER CURIAM.

   The motion for relief pursuant to Florida Rule of Civil Procedure
1.540(b)(2) and (3) was untimely. See Epicor Software Corp. v. Coopers &
Clarke, Inc., 928 So. 2d 1249, 1251 (Fla. 3d DCA 2006).

   Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.